Appeal by defendant from a judgment of the Supreme Court, Kings County, rendered August 9, 1974, convicting him of burglary in the first degree, robbery in the first degree (two counts), robbery in the second degree (four counts), grand larceny in the third degree and petit *632larceny, upon a jury verdict, and imposing sentence. Judgment modified, on the law, by reversing the convictions of robbery in the second degree (four counts) and petit larceny, and the sentences imposed thereon, and the counts upon which said convictions are based are dismissed. As so modified, judgment affirmed. Defendant-appellant, on the facts of this case, could not have committed the crime of robbery in the first degree without also having committed the crimes of robbery in the second degree and petit larceny, as the latter crimes are inclusory and concurrent (see People v Williams, 50 AD2d 911). Defendant’s other contentions have been considered and found to be without merit. Cohalan, Acting P. J., Hawkins, Mollen and O’Connor, JJ., concur.